Motion by appellant to reverse a judgment of the County Court, Queens County, rendered June 26, 1959, after a jury trial, convicting him of burglary in the third degree and petit larceny, and sentencing him to serve a term of 5 to 10 years, and for a new trial. The motion is made on the ground that appellant has been deprived of his statutory right of appeal because of the court stenographer’s unreasonable delay in filing a transcript of the trial minutes after defendant filed his notice of appeal (Code Crim. Pro., § 456). Motion denied, without prejudice to renewal in the event that the typewritten transcript be not filed by April 30, 1961. On the court’s own motion, the appeal is ordered on the calendar for the June Term, beginning May 22, 1961. Ughetta, Acting P. J.. Kleinfeld, Christ, Pette and Brennan, JJ., concur.